EXHIBIT 10.1

FIRST AMENDMENT TO

ARAMARK HOLDINGS CORPORATION

2007 MANAGEMENT STOCK INCENTIVE PLAN

Pursuant to resolutions duly adopted by the Board of Directors (“Board”) of
Aramark Holdings Corporation (the “Company”) on January 23, 2008, and in
accordance with Article X of the Aramark Holdings Corporation 2007 Management
Stock Incentive Plan (the “Plan”), the Plan is amended as follows, effective as
of the date hereof:

There shall be a new Section 17.3 which shall read in its entirety as follows:

“17.3 Information Delivery

The Company will provide the following information to all Participants who hold
Options until such times as the Company becomes subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or is no longer relying
on the exemption from registration of stock options under the Exchange Act as
provided in Rule 12h-1(f)(1) of the Exchange Act; provided that the Company’s
obligation to provide any such information may be subject to any confidentiality
requirements imposed by the Company:

The information described in Rules 701(e)(3), (4), and (5) under the Securities
Act every six months, with the financial statements being not more than 180 days
old and with such information provided either by physical or electronic delivery
to the Participants who hold Options or by written notice to the Participants
who hold Options of the availability of the information on an Internet site that
may be password-protected and of any password needed to access the information.”

Except as hereby expressly amended and modified, the terms and provisions of the
Plan shall remain in full force and effect.

IN WITNESS WHEREOF, the Board has caused this Amendment to be executed by a duly
authorized officer of the Company this          day of January, 2008.

 

   Name: Title: